DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
 
Summary
The Amendment and Remark filed on 20 December 2021 has been acknowledged. 
Claim1, 11 – 12 and 15 have been amended. 
Currently, claims 1 – 15 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake; Chaminda (US PGPub 20100164789) in view of Nehmadi; Youval et al. (US PGPub 20180232947).
Regarding claim 1, Basnayake teaches:
method for improving global positioning performance of a first road vehicle, the method comprising: (Abstract: "The position of the host vehicle is determined utilizing the real time kinematics positioning technique as a function of the retrieved GPS data of the host and remote vehicles and the alternative vehicle position data.")
by means of a data server (Paragraph 39: "Information provided from neighboring vehicle or servers relating to neighboring vehicle positions and other information may be used similar to that described for the positioning used in V2V communications.")
acquiring data from onboard sensors arranged on said first road vehicle and on at least two neighbouring road vehicles (Abstract: "GPS data is retrieved from vehicles remote from the host vehicle. Alternative vehicle position related data is retrieved." Further Paragraph 40: "Other applications for obtaining alternative relative positioning data may include in-vehicle application object sensing devices. Such devices may include devices that measure or estimate a position of the host vehicle relative to a neighboring vehicle. For example, range and bearing measurements to a neighboring vehicle may be obtained through Ultra Wide Band (UWB) communications or from various object detection sensing systems including, but not limited to, vision sensing devices, radar sensing devices, ultrasonic, or light-sensing devices (e.g., lidar devices).")
said data comprising data on relative positions and data on heading angle and velocity of the road vehicles (Paragraph 38: "The first category includes a plurality of identifiers concerning the vehicles status. Among these identifiers includes, but is not limited to, the position of the vehicle (e.g., latitude, longitude, and elevation), the motion of the vehicle (e.g., speed, heading, and acceleration), and other information such powertrain, braking, and steering controls." Further Paragraph 48: "Other methods of obtaining the additional measurement observational data includes, but is not limited to, data obtained from vehicle radar, lidar, or ultrasonic devices 63, data obtained from V2X communications 64, vision cameras 65, and other in-vehicle sensors 66. Such data may include range, range rate, bearing, rate of change of bearing, and height difference. The obtained data is provided to a processor where a mathematical model is generated based on the obtained data.")
and acquiring global positioning data of at least two of said road vehicles (Abstract: "GPS data is retrieved from vehicles remote from the host vehicle.")
…
calculating adjusted global positioning data for the first road vehicle, and communicating the adjusted global positioning data to a positioning system of the first road vehicle. (Paragraph 33: "RTK positioning is a technique whereby a single or multiple reference base station (or stations) provides in real time corrections or raw observation data for GPS positioning")
Though it could be reasonably deduced, Basnayake does not explicitly teach:
processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm, 
However, in the same field of endeavor, Nehmadi teaches:
processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm, (Paragraph 15: "The combination of GPS and IMU may be used to provide a vehicle's current geolocation, orientation and motion. This information may be used to define road conditions, to compensate the vehicle's motion and to employ external geolocal data, such as predetermined maps and annotations." Further Paragraph 121: "The vehicle motion 1009 may be further refined to exclude the moving segments. For each moving segment, its own motion model may be refined" Further Paragraph 154: "In order to track the instance, the system may use the motion model of the instance and predict the instance locations at a given time 1601." Further Paragraph 151: "The environment analysis may extract instances of different kinds of objects and their properties. Objects of interest may include cars, " Further Paragraph 158: "The data from the front facing frame, surround pointcloud and other data sources (for example, maps and v2v communication) may be further fused 1660 to create a viable model of the environment. " paragraph 52 teaches 3D map which teaches the speed and its direction related to a vehicles and paragraph 89 teaches GPS and IMU sensor data with timestamps. Utilizing the sensor data, the motion compensation unit compute all the relevant temporal and spatial transformation. Paragraph 91 of Nehmadi teaches the v2v communication which help to determine the geospatial information of other vehicles. This data is used to frame 3D maps which includes static and moving objects in the area and speed estimate. Paragraph 66 of Nehmadi further teaches “3D map data is then aligned and merged with the newly acquired distance data set. The alignment takes into account a motion transformation, such as the momentary 6-axis motion between subsequently captured frames of the high-density images, including the speed and acceleration vectors and the difference of the time stamps between a first frame and a second frame. The alignment updates the previously acquired 3D map such that every 3D point in the map shifts by a small amount dictated by the speed and acceleration values in order to accurately represent the position of the measured points relative to the new position of the vehicle at the time of acquiring the new passive image.”)
Basnayake and Nehmadi are analogous art because they both generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the GPS improvement teachings of Basnayake with the explicit teachings of data fusion techniques in an autonomous vehicle of Nehmadi to create a system able to combine “readings from [a] multitude of sensors…into a complex environment map” and “cross-validate” sensors to “overcome the deficiencies of each sensor”. (Nehmadi: Paragraphs 16-17 & 21)

	Regarding claim 2, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the data server is located in the first road vehicle. (Paragraph 36: "A vehicle includes an onboard GPS unit 30 having a GPS or other GNSS receiver for receiving navigation signals from one or more navigation satellites. The GPS unit 30 includes a bank of RTK processors 32 for performing RTK position processing. The bank of RTK processors 32 maintains a list of RTK vector processes 34 for each respective vehicle or other entity that is within its communication range. Given the respective RTK vector information derived for each vehicle or entity is stored in the bank of RTK processors 32, the GPS unit 30 uses the RTK technique to determine the relative position of each communicating entity with respect to the host vehicle." The bank of 

Regarding claim 3, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the data server is a central data server.  ("V2I communications are communications which are communicated between a vehicle and an infrastructure, such as roadside units (RSU) or access points (AP). Information provided from neighboring vehicle or servers relating to neighboring vehicle positions and other information may be used similar to that described for the positioning used in V2V communications.")
Regarding claim 4, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the data server comprises a data server located in at least one of the road vehicles and/or a central data server.  (Paragraph 39 as above)
Regarding claim 5, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein an onboard sensor is selected from a group comprising radars, vision sensors and lidar sensors. (Paragraph 40: "various object detection sensing systems including, but not limited to, vision sensing devices, radar sensing devices, ultrasonic, or light-sensing devices (e.g., lidar devices).")

claim 6, Basnayake in combination with Nehmadi teach the method of claim 1, Nehmadi further teaches:
wherein at least one of the road vehicles is an autonomous driving (AD) vehicle.  (Paragraph 2: "The present disclosure relates generally to the generation of multidimensional maps, and more specifically, to the generation of three dimensional maps using various sensors, including LiDAR and radar sensors, for use with an autonomous vehicle.")

Regarding claim 7, Basnayake in combination with Nehmadi teach the method of claim 1, Nehmadi further teaches:
wherein at least one of the road vehicles is a vehicle with advanced driving assistance systems (ADAS).  (ADAS systems, being not much more than lower level semi-autonomy utilizing the same sensors as an AD and therefore providing the same data, is an obvious variant of an autonomous vehicle as taught in Nehmadi: Paragraph 2)
Regarding claim 8, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the global positioning data processed by the data server comprises global positioning data of the first road vehicle. (Paragraph 36)
Regarding claim 9, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
wherein the global positioning data processed by the data server consists of global positioning data of at least two of the neighbouring road vehicles, when processing said data comprising said data on relative positions and velocity of said road vehicles, "The RTK method is illustrated in FIG. 4. It shows a reference base station 20 having a known position. Conventional RTK assumes the base station 20 to be fixed but the same concept can be used for a moving base station. Also shown is a remote GPS receiver 22 such as that of a GPS unit of a vehicle...Under the RTK positioning technique, RTK systems utilize the single base station receiver 20 and a number of mobile units 22.")

Regarding claim 14, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches:
further comprising, based on the adjusted global positioning data communicated to the positioning system of a road vehicle, adjusting the global position of the road vehicle (Abstract and Paragraph 33)

Regarding claim 15, it is rejected on the basis that it is directed towards an arrangement consisting of generic components for carrying out a process encompassed in scope by the previously rejected claim 1. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Nehmadi and further in view of Browning; Brett (US PGPub 20170307763).
Regarding claim 10
wherein global positioning data of one or more neighbouring road vehicles is processed with the other data in the data server and adjusted global positioning data for at least one of said one or more neighbouring road vehicles  is calculated and communicated to a positioning system of said neighbouring road vehicle(s).  
However, in the same field of endeavor, Browning teaches:
wherein global positioning data of one or more neighbouring road vehicles is processed with the other data in the data server and adjusted global positioning data for at least one of said one or more neighbouring road vehicles  is calculated and communicated to a positioning system of said neighbouring road vehicle(s).  (Paragraph 51-53: "the VRC [controller] 312 may communicate the DC [differential correction] signals 311 to one or more GPS receivers within a threshold proximity of the autonomous vehicle 310. In the example of FIG. 3, the VRC 312 may communicate the DC signals 311 to a GPS receiver 332 provided on vehicle 330. In some implementations, the VRC 312 may directly broadcast the DC signals 311 to other GPS receivers within range using one or more short-range wireless communication protocols (e.g., Wi-Fi, Bluetooth, NFC, etc.). In other implementations, the VRC 312 may upload the DC signals 311 to a network (e.g., mapping or navigation) service, which may then broadcast the DC signals 311 to one or more GPS receivers in a given geographic region (e.g., using Wi-Fi, satellite, and/or cellular communication protocols). In yet another embodiment, the VRC 312 may communicate its sensor data (e.g., sensor views 320) and corresponding satellite positioning information to the network service. The network service may calculate the timing offsets for the satellite signals based on the vehicle's sensor data. Accordingly, the network service may broadcast the timing offset information (e.g., as DC signals 311) to other vehicles in the vicinity of the registered vehicle 310. Due to their relatively close proximity, it is likely that the vehicle 330 and the autonomous vehicle 310 have a direct line of sight to the same satellites of the satellite positioning system. Thus, the satellite signals detected by the GPS receiver 332 may undergo the same propagation delays and/or interference as the satellite signals detected by the VRC 312. Accordingly, the GPS receiver 332 may use the DC signals 311 generated by the VRC 312 to derive more accurate positioning information for the vehicle 330 based on the received satellite signals." Here is taught the communication of a correction to a GPS location for another vehicle to that vehicle.)

Basnayake, Nehmadi, and Browning are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake and Nehmadi with the GPS correction communication teachings of Browning to arrive at a positioning system able to “compensate for timing errors in the satellite signals received by a satellite receiver to more accurately determine the location of the receiver” and those surrounding it (Paragraph 3).
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Nehmadi and further in view of Jiang; Zhihao et al. (US PGPub 20190382003)
Regarding claim 11
further comprising: - by means of the data server acquiring data for a neighbouring road vehicle having no active onboard sensors from onboard sensors on at least two of said road vehicles, the data comprising...data on heading angle and velocity of the road vehicle having no active onboard sensors, and acquiring global positioning data from a global positioning sensor of at least the neighbouring road vehicle having no active onboard sensors, when processing said data, comprising said data on relative positions and velocity of said road vehicles, further processing also the global positioning data and the data, with corresponding time stamp, acquired from the onboard sensors for the neighbouring road vehicle having no active onboard sensors, wherein said neighbouring road vehicle having no active onboard sensors is used as a positioning anchor for the first road vehicle.   (Paragraphs 24, 36, 38, & 48)
The combination does not explicitly teach:
...vehicle identification data…
However, in the same field of endeavor, Jiang teaches:
...vehicle identification data… (Paragraph 37: "The sensors and ADAS systems record digital data that describe: (1) a behavior of the ego driver of the ego vehicle, as well as the context for this behavior [i.e., events occurring before, during or perhaps after the driving behavior including the behavior of other drivers, time of day, day of week, weather, whether the conditions are urban or rural, etc.]; (2) a behavior of the remote driver(s) of the remote vehicle(s), as well as the context for this behavior; and (3) uniquely identifying information of the ego vehicle [e.g., a VIN number] and the remote vehicles [e.g., license plate information such as the license plate number")

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake and Nehmadi with the unconnected vehicle identification and localization teachings of Jiang so that in the vehicle surroundings model, unconnected vehicles are localized and tracked so that behavior can be predicted and collisions avoided. (Jiang: Paragraph 7)

Regarding claim 13, Basnayake in combination with Nehmadi and Jiang teach the method of claim 11, Jiang further teaches: 
wherein the vehicle identification data for a road vehicle having no active onboard sensors is the licence plate number. (Paragraph 37)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Nehmadi and Jiang and further in view of Browning.
Regarding claim 12, Basnayake in combination with Nehmadi teach the method of claim 1, Basnayake further teaches: 
further comprising: - by means of the data server acquiring, from onbard sensors of at least two of said road vehicles, data for a neighbouring road vehicle having a global positioning sensor, said data comprising data on heading angle and velocity of said neighboring road vehicle, and acquiring said global positioning data from said global position sensor of the neighbouring road vehicle, when processing data, processing  said onboard sensors on DM2\14386512 1U.S. Application No. 16/444,221Attorney Ref. G8125-00601Page 5 of 13said at least two of said road vehicles for the neighbouring road vehicle (Basnayake , Paragraphs 34, 36, 38, & 48, and Nehmadi, Paragraph 52,89 and 91),
The combination does not explicitly teach:
...vehicle identification data…
However, in the same field of endeavor, Jiang teaches:
...vehicle identification data… (Paragraph 37)
Basnayake, Nehmadi, and Jiang are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake and Nehmadi with the unconnected vehicle identification and localization teachings of Jiang so that in the vehicle surroundings model, unconnected vehicles are localized and tracked so that behavior can be predicted and collisions avoided. (Jiang: Paragraph 7)

The combination further does not teach:
calculating adjusted global positioning data for said neighbouring road vehicle, and communicating the adjusted global positioning data to a positioning system of the neighbouring road vehicle.  
However, in the same field of endeavor, Brown teaches:
calculating adjusted global positioning data for said neighbouring road vehicle, and communicating the adjusted global positioning data to a positioning system of the neighbouring road vehicle.  (Paragraphs 51-53)
Basnayake, Nehmadi, Jiang, and Browning are analogous art because they all generally relate to the improvement of vehicle localization implementing local sensor integration and Vehicle-to-Vehicle (V2V) communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Basnayake, Nehmadi, and Jiang with the GPS correction communication teachings of Browning to arrive at a positioning system able to “compensate for timing errors in the satellite signals received by a satellite receiver to more accurately determine the location of the receiver” and those surrounding it (Paragraph 3).

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
The Applicant argues, “The Office acknowledges that Basnayake fails to teach or suggest "processing the global positioning data, the data, with corresponding timestamp, acquired from the onboard sensors, and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm." Office Action, p. 8. The Office asserts that paragraphs [0015], [0062], [0121], [0151], [0154], and [0158] of Nehmadi remedies the deficiencies of Basnayake. Id. at pp. 8-9, see also, pp. 2-5. Applicant respectfully disagrees. 
As an initial matter, the Office fails to point to any portion of Nehmadi that teaches or suggests "processing the global positioning data, the data, with corresponding timestamp, 
Similarly, Nehmadi describes that: 
…
		Nehmadi, para. [0121]. That is, Nehmadi at most describes refining vehicle motion 1009 to exclude moving segments, and refining a motion model for each moving segment. Again, nowhere does Nehmadi teach or suggest "processing said global positioning data, said data [on relative positions and data on heading angle and velocity of said road vehicles], with corresponding timestamp, . . . and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm," as recited in claim 1. In yet another example, the teachings of Nehmadi in paragraphs [0154], [0151], and [0158] would not cause a person skilled in the art to modify those teachings to arrive at the features of claim 1. Paragraphs [0154], [0151], and [0158] at most teach fusing data to create a viable model of the environment by e.g. an apparatus configured to generate environment analysis from a vehicle based on data from a front facing frame of that vehicle. Moreover, according to Nehmadi "the fusion may be performed per feature of interest 1661, per imaging modality 1662, including fusion of RGB and thermal cameras or LiDAR and radar. The fusion may be performed per 
		Moreover, Nehmadi discusses a method "to generate an environment analysis from a vehicle" in FIG. 7 and paragraphs [0086]-[0091]. However, Nehmadi at most describes generating a 3D map and accordingly driving instructions based on input received from sensors 701-703. Id. at para. [0087]. Further, to generate the 3D map, Nehmadi describes augmenting the received input using information "from other sources, including maps, v2v (between vehicles or between a vehicle and infrastructure) communication, advertising and other similar information channels." Id. at para. [0091]. As FIG. 7 Nehmadi relates to generating an environment analysis/3D map based on received input data, nowhere, however, does Nehmadi teach processing the received input and the environment analysis/3D map for (i) the vehicle that collected the input data, via sensors 701-703, and (ii) at least two neighboring vehicles. As such, nowhere again does Nehmadi teach or suggest "processing said global positioning data, said data [on relative positions and data on heading angle and velocity of said road vehicles], with corresponding timestamp, ... and a motion model for each of the first road vehicle and said at least two neighbouring road vehicles, using a data fusion algorithm," as recited in claim 1 (emphasis added). 

		The Examiner respectfully disagrees. Nehmadi in paragraph 52 teaches 3D map which teaches the speed and its direction related to a vehicles and paragraph 89 teaches GPS and IMU sensor data with timestamps. Utilizing the sensor data, the motion compensation unit compute all the relevant temporal and spatial transformation. Paragraph 91 of Nehmadi teaches the v2v communication which help to determine the geospatial information of other vehicles. This data is used to frame 3D maps which includes static and moving objects in the area and speed estimate. Paragraph 66 of Nehmadi further teaches “3D map data is then aligned and merged with the newly acquired distance data set. The alignment takes into account a motion transformation, such as the momentary 6-axis motion between subsequently captured frames of the high-density images, including the speed and acceleration vectors and the difference of the time stamps between a first frame and a second frame. The alignment updates the previously acquired 3D map such that every 3D point in the map shifts by a small amount dictated by the speed and acceleration values in order to accurately represent the position of the measured points relative to the new position of the vehicle at the time of acquiring the new passive image.” Incorporating all the details of Nehmadi, the system of Nehmadi would process the GPS data of the host vehicle and other objects including neighboring vehicles of the host vehicles and speed and acceleration of the host vehicle and neighboring/moving vehicle/objects. The specification defines the motion model as any vehicle motion model including speed model or acceleration model. The Nehmadi teaches the creating and updating 3D maps includes vectors of speed and acceleration, which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662